Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Formal Matters
Claims 1-7, 9, 15, 16, 18, 20, 22, 23, 27 and 28 are cancelled.  Claims 29-34 are new.  Claims 8, 10-14, 17, 19, 21, 24-26, and 29-34 are pending and under examination.

Priority
The instant application is a continuation-in-part of 15/495,560 filed on 04/24/2017, which is a Continuation-In-Part of 14/176,096 filed on 02/09/2014, which is a Continuation-In-Part of 13/981,393 filed on 07/24/2013 (a National Stage application of PCT/US2012/022220 filed on 01/23/2012) and a Continuation-In-Part filed of 13/021,755 filed on 02/06/2011 and a Continuation-In-Part of 12/841,031 filed on 07/21/2010 (claims priority from US provisional application 61/227,297 filed on 7/21/2009).  The instant application is also a Continuation-In-Part of 13/508,373 filed on 06/25/2012, which is a National Stage application of PCT/US2010/055757 filed on 11/07/2010, which claims priority from US provisional applications 61/314,457 filed on 3/16/2010 and 61/258,598 filed on 11/6/2009.  Priority is also 
	 
Objections and Rejections Withdrawn
	The rejection under USC 112(b) over claims 8 and 26 in addition to 10-25, 27 and 28 for the recitation of “at least one of… and..” is withdrawn per applicant’s amendments and arguments regarding this limitation.  
	
Maintained Rejections – Modified As Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8, 10, 13, 14, 17, 19, 21, 24, 25, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holladay WO 2006/074117 as evidenced by Okay (General Properties of Hydrogels, Hydrogel Sensors and Actuators, Springer Series on Chemical Sensors and Biosensors 6, 2009, pages 1-14).  
The recitations of “biocompatible viscosity-building agent includes at least 30%, by weight, of at least one of hydrophilic clay, a flour, and a starch (or hydrophilic clay (claim 10), or flour (claim 11), or starch (claim 12)) will be read as that these allow the viscosity building agent itself to have from 30% up to 100% of the recited material.  Note this is the proportion of the viscosity building agent, and not of the total formulation.  If the prior art teaches the viscosity building agent can be starch as one embodiment, for example, then this means it may be 100% of the building agent.  

	Holladay does not teach putty, although it provides for gel-like and paste-like forms as well as semisolid hydrogels where putty is a gel-like semisolid.  These are putty type forms.  
	In regards to the ability of the formulation to be removed from the wound cavity in an integral fashion after surface contact, a semi-solid hydrogel will be able to hold together when being carefully peeled from a surface (especially smooth surfaces).   
	In regards to the melting temperature of the formulation as the forms in Holladay are noted to contain clay (a viscosity building agent), humectant, silver antibiotic and water, it will share properties including melting temperature (MPEP 2112).  
	One of ordinary skill in the art at the time of instant invention would have formed a putty containing antimicrobial silver using clay (hydrophilic clays like montmorillonite) to modify the rheology/viscosity of the composition by the teachings of Holladay. Holladay also provides for other agents besides silver that can act as antimicrobials like hydrogen peroxide at amounts up to 30% by weight.  This would allow one of ordinary skill in the art to produce such a putty material with instantly claimed amounts of antimicrobial/antibiotic in the formulation.  In regards to the removal of the formulation from an ulcer, Holladay provides for semisolid or even firmer sheet-like materials where such materials may be removed altogether from the site as a sheet or semi-solid (in an integral fashion).  As these materials may be formed into very viscous and sheet materials for use as wound dressings, which are to be removed after use, the prior art allows for the creation of formulations that will be solid over room temperature to body temperature (20 to 35 degrees C) and that can be inserted and removed integrally from a wound .  

Claims 11 and 12 in addition to Claim 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holladay WO 2006/074117 and Ueda US 2004/0253313 as evidenced by Okay (General Properties of Hydrogels, Hydrogel Sensors and Actuators, Springer Series on Chemical Sensors and Biosensors 6, 2009, pages 1-14).  
	Holladay teaches a hydrogel composition with clay and antimicrobial silver as discussed above.
	Holladay does not teach starch or flour as viscosity building agents/thickeners/gelling agents.  
	Ueda teaches a hydrogel composition with a gelling agent and a solvent (abstract).  Ueda teaches water as solvent and 30% to 90% of water (paragraphs 57 and 58).  Ueda teaches starch (paragraph 49) and flour (paragraph 45 and paragraph 65) as gelling agents (viscosity building agents).  Ueda teaches antimicrobials as a skin benefit agent (paragraph 90).  Ueda also teaches clays as gelling agents (paragraph 38).  Ueda provides for water soluble gelling agents (paragraph 39).  
In regards to the melting temperature of the formulation as the forms in Holladay are noted to contain clay (a viscosity building agent), humectant, silver antibiotic and water, it will share properties including melting temperature (MPEP 2112).  
	One of ordinary skill in the art at the time of instant invention would have included starch or flour as the gelling/thickening agent into formulations as these are known to modify the rheology of compositions that can contain antimicrobial agents.  There is a reasonable .  

Claims 8, 12, 14, 17, 21, 24-26, 29, 30, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronenthal US 2006/0013857.  
Note that some viscosity building agents (Thickeners) may be absorbants (absorbefacients) like starch, and in these instances, if the prior art teaches such a single ingredient with both functions, it will be considered a combination of both and its amounts taught in the prior art will be considered as the combination.
	Kronenthal teaches a putty with bulking material including polysaccharide starches (abstract and paragraph 25 and example 44).  Starches are also known absorbefacients/absorbents.   Kronenthal teaches antibiotics and bacteriocidal materials including silver salts (paragraph 27).  Kronenthal teaches compounds like glycerin and propylene glycol (paragraph 66).  Kronenthal teaches oils (paragraph 48).  Kronenthal teaches admixing water with the compositions of the invention (paragraph 79).  Kronenthal teaches putty-like consistency at body temperatures and somewhat harder consistency at room temperatures (paragraph 126).  Kronenthal teaches a putty at room temperature (20-25 degrees C) (paragraphs 144 and 175).  Kronenthal teaches up to ten percent or more of water (paragraph 79).  Kronenthal teaches to make a less viscous form of the putty, one may modify proportions of ingredients including adding a compatible liquid diluent (paragraph 71).  Kronenthal teaches silver nitrate (silver (I) nitrate) (paragraph 156).  Example 44 provides for using starch in making a putty.  This putty which utilizes starch as the viscosity building agent will be expected to have melting temperature within the range of the instant claims (MPEP 2112).  Kronenthal recognizes 
In regards to the melting temperature of the formulation as the forms in Kronenthal are noted to contain starch (a viscosity building agent), humectant, silver antibiotic and water, it will share properties including melting temperature (MPEP 2112).  
	One of ordinary skill in the art at the time of instant invention would have produced a putty with antibiotics, silver salts, glycerin and/or propylene glycol, water and starch by the teachings of Kronenthal with a reasonable expectation of success.  The art recognizes moldability and potential elasticity of the putties.  Kronenthal allows for various amounts of antibiotic substances as antiinfective substances including those in the range of the instant claims.  Kronenthal allows for up to 10% or more of water and allows for some more addition of .  
	 
Claim 19 in addition to Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronenthal US 2006/0013857 and Greener US 2009/0110750.  
Kronenthal teaches the claims as discussed above.
Kronenthal does not teach silver with a nominal valence of 2.  
	Greener teaches a material for treatment of microbial infections (abstract).  Greener teaches silver (I) oxide and silver (II, III) oxide (claim 8 of Greener).  Greener teaches silver (II) oxide (paragraph 40).  Greener teaches various silver species (claim 7 of Greener).  
	One of ordinary skill in the art at the time of instant invention would have included silver compounds with silvers of claimed valencies by the teachings of Greener which provides for .  

Claims 10 and 11 in addition to Claim 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronenthal US 2006/0013857 and Pronovost US 2009/0148502.  
Kronenthal teaches the claims as discussed above.  Kronenthal teaches treating wounds (paragraphs 27 and 31).  
Kronenthal does not teach flour or hydrophilic clays.  
Pronovost teaches compositions for treating injuries (abstract).  Pronovost teaches various anti-infective/antimicrobial agents including silver nitrate (silver ions) and silver sulfadiazine (paragraphs 15 and 109).  Pronovost teaches various mordants for the wound management composition including naturally occurring non-edible polysaccharides and starch (paragraph 19 and claim 12 of Pronovost).  Flour is a plant preparation containing high amounts of starch and other polysaccharides that are edible.   Pronovost teaches adhesion and/or clumping agents including montmorillonite clay and other clays (paragraphs 12 and 13).  
One of ordinary skill in the art at the time of instant invention would have included starch or flour mordant and adhesion agents like montmorillonite clay (a hydrophilic clay) into wound care compositions by the teachings of Pronovost to provide such functions to other wound care products (MPEP 2144.06).  Adhesion agents would help a putty to hold together while mordants help fix items (like the antimicrobials) into the product.  Thus, there would be a reasonable 

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant argues that Holladay fails to provide for humectant and viscosity building agent being intimately mixed.  The examiner disagrees.  Holladay does provide for humectant in the formulation as well as clays, and thus, provides for their combination within the formulations (they will be together when preparing formulations by teachings of Holladay).  Holladay provides for silver solutions combined with propylene glycol and gelling agent/thickener (paragraphs 467-472).  Note that Holladay does indicate that silver can be carried by clays (paragraphs 25-26 and paragraphs 72 and 73) (clays are a material of the instant claims).  
Applicant argues that Holladay does not teach putty, and thus, cannot teach the instant claims.  The examiner disagrees.  Holladay teaches compositions and ingredients that would form a putty having water of the instant claims.  If classical putty contains no or very little water, then the compositions of the instant claims which has at least 20% by weight of water is a different type of putty and Holladay provides the limitations of this material in a form (hydrogel) that is able to be molded, stretched and squeezed.  Holladay also provides for wound dressing forms of the material which are meant to retain structure (may be more viscous hydrogels).  Wound dressings only have to be structures that cover a wound and do not necessarily have to be a bandage or gauze.  Furthermore, Applicant’s own claims allow for greater than 20%, greater than 30% or greater than 40% of water, and thus, allow for looser “putty” structures.  Applicant points to Kronenthal to use Kronenthal’s definitions for putty and non-putty, but this does not 
Applicant argues that there are teachings away from the instant claims in the teachings of Holladay.  One of these is the use of low levels of silver concentrations, however, the antibiotic is not limited to silver.  It is noted above that Holladay also provides for hydrogen peroxide in higher amounts, which would provide another antibiotic/antimicrobial.  Thus, Holladay does allow for higher amounts of antibiotics in its formulations.  Applicant also points to Holladay’s teachings of moist wound healing acceleration and indicates that Holladay’s teachings would need “looser” structures, however, it is not clearly pointed out why this is necessarily teaching looser structures when Holladay does provide for structures that would be tighter and more viscous like firmer sheet-like materials and wound dressings.  
Applicant argues that the examiner’s reasoning to modify the rheology of the formulations of Holladay is improper and destroys Holladay’s intended function.  The examiner disagrees.  As explained above, the teachings of Holladay are capable of forming a “putty” having water and antibiotic/antimicrobial like in the instant claims.  The reasoning to make thicker and firmer formulations come out of teachings of Holladay, which do not only provide for more liquid formulations, but more solid formulations like firmer sheet-like materials and wound dressings.  The applicant must consider all the teachings of the prior art including alternative and non-preferred embodiments  (MPEP 2123).  Further, applicant argues that putty’s would not be capable of having the same bactericidal efficacy of formulations in Holladay, but no direct objective evidence is provided to demonstrate this point.  It is only mentioned in an argument on page 14.  Applicant does argue the amounts of silver in Holladay, but note that the instant claims do not indicate that the antibiotic is silver or that silver is present in the 
Applicant argues six particular teachings of Holladay the examiner used to either show some points of how the art met certain limitations like amounts of water of the instant claim since no upper limit of water (addressing point 1), applicant pointing to one particular example (table 9a) when the reference allows for mixing of the antibiotic, clay, humectant, water and other materials (see MPEP 2123 regarding all the relevant teachings of the prior art; addressing point 2), and semisolid materials like hydrogels/gels of Holladay would be seen as moldable as this is a property of semisolids (addressing point 3).   Applicant indicates confusion on the evidence provided by Okay.  Okay provides evidence that the structure of clay in materials in Holladay would be able to provide elasticity.  The examiner has addressed how Holladay would allow for formation of a putty material.  The applicant indicates they clarified that the formulation has to be removed from a wound cavity, however, this limitation would be more useful in a method of use claim.  Since Holladay allows for firmer and semi-solid structures, such structures will be able to be placed and removed from various wound sites.  
Applicant notes three steps that they have taken to further differentiate the instant claims from the prior art.  These limitations did lead the examiner to reconsider teachings of Holladay and whether it still applies.  The examiner has addressed these points in the rejection under Holladay.  It is noted that claim 26 after amendment cannot be taught by Holladay alone, however, addition of a reference teaches the missing limitation regarding the concentration of at least 8% or at least 15% by weight for the combined absorbifacient and viscosity building agent.  
Next, applicant focuses on the teachings of Kronenthal.  Applicant first argues that the putty of Kronenthal is for bone wounds and meant to be permanent, however, these arguments related more to a method of use of the putty rather than to a formulation.  Since Kronenthal teaches antimicrobial putty formulations, they could be applied in various ways.  Structurally, the limitation regarding application and removal relate to a more solid type of formulation, which putty of Kronenthal already is.    
Applicant next argues that the claimed formulations need at least 20% by weight of water.   20% by weight of water is reasonably within the range of a small amount up to 10% or more and would still be considered a small amount relatively to the other 80% by weight of ingredients in the formulation.  It is not clearly defined by Kronenthal when the composition stops being a putty after addition of water.  Additionally, and most importantly, the instant claims allow for water amounts larger than 20% and still are considered putties, so it is expected it will be similar for formulations of Kronenthal especially when using larger amounts of starch to form the formulation.
Applicant argues that the examiner is cherry picking elements of applicant’s claim to teach the claimed invention (use of hindsight reconstruction).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the examiner does not indicate how the formulation of example 12 provides for a viscosity-building agent that includes at least 30% by weight of at least one of flour or starch.  However, the teachings of Kronenthal do provide for the addition of starches.  Note that if only starch is used for component 1, then it will be 100% of the viscosity-building agent.  Starch is a suitable alternative to hydroxyapatite and other component 1 powders in Kronenthal.  Applicant takes a narrow view of the art when only the examples are considered without other relevant teachings of the reference in terms of ingredients and amounts.  All of the prior art reference must be considered in teaching the claimed invention (MPEP 2123).  
Applicant points to example 12 to provide a putty where there is no water.  However, this does not exclude the fact that water is allowed in all formulations of Kronenthal if desired.  All the teachings of the prior art must be considered (MPEP 2123).  
In regards to biocompatible humectant, it was previously noted that Kronenthal allows for glycerol and propylene glycol in its formulations (common humectants) within its teachings.  
In regards to moldable, the full teachings of Kronenthal teaches a putty and recognizes they can be moldable.  
In regards to putting a putty in the wound cavity and removing it in an integral fashion after 4 hours, which relate to steps for using the formulation while the claims are to formulations, since Kronenthal teaches a putty, it teaches a form that can be inserted and then removed integrally (in one piece).  Applicant argues how the formulation of Kronenthal is used in bone, but again this is toward the method of use of a formulation.  Also, note that items like bone growth inducing material are optional (see claim 1 of Kronenthal).  

The applicant should note that after applicant’s amendments to claim 26, a new rejection was needed with Holladay in view of Kronenthal (see below), since Holladay also teaches antibiotic formulations for bodily use. 
It is noted that if the applicant amended the claims to provide for at least 0.1% by weight of antibiotic silver in the formulation, then the applicant would overcome these rejections as this amount of antibiotic silver is not disclosed in the cited prior art.  Applicant may consider this or other possible suitable amendments and file an after final under AFCP2.0 for additional search and consideration by the examiner.  

New Rejection – As Necessitated by Amendments to claim 26 and new claims
Claims 26 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holladay WO 2006/074117 and Kronenthal US 2006/0013857  as evidenced by Okay (General Properties of Hydrogels, Hydrogel Sensors and Actuators, Springer Series on Chemical Sensors and Biosensors 6, 2009, pages 1-14).  
Holladay teaches the claims as discussed above.  Holladay teaches formulations with water and antimicrobial agent along with a viscosity builder (thickener).  Holladay’s formulations are for wound dressings (paragraphs 533 and 536).  Holladay allows for 10% or more of water, but does not particularly teach at least 30% or at least 40% of water.
Holladay does not teach greater than 8wt% or greater than 15 wt% of a combination of absorbifacient and a viscosity building agent in the formulation.  

One of ordinary skill in the art at the time of instant filing would have included amounts of powdered items like starches of Kronenthal into formulations of Holladay to thicken the formulation appropriately for the use in treatment by the combined teachings of the references which both teach antimicrobial thickened formulations (MPEP 2144.06).  One of ordinary skill in the art at the time of instant filing would have seen the starches of Kronenthal as suitable for combination with or replacement of the carbopol thickening agent of Holladay and had a reasonable expectation of success in producing a putty material with antibiotic, absorbent (starch or clay), thickener (clay and starch with or without carbopol) and water.  As these materials may be formed into very viscous and sheet materials for use as wound dressings, which are to be removed after use, the prior art allows for the creation of formulations that will be solid over room temperature to body temperature and that can be inserted and removed integrally from a wound site.  Note that the claims are to products and not to methods of using, so the site of insertion does not make a difference to the structure or composition of the claimed formulations.  

Maintained Rejection – Modified as Necessitated by Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 10-14, 17, 19, 21, 24-26 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9629913. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims provide for a putty with silver antibiotic, humectant, water and viscosity building agent (hydrophilic clay, flour, starch).  Even though the claims of ‘913 are to a method, the claims provide for the putty of the instant claims.  Starches and clays are also absorbefacients in addition to thickeners. 

Response to Arguments
	Applicant indicates the willingness to file a terminal disclaimer in the future.  However, one has not yet been filed.  Thus, this rejection is maintained. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK V STEVENS/
Examiner, Art Unit 1613